Citation Nr: 1512697	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for right middle finger fracture, contusion and laceration.

2.  Entitlement to a compensable rating for right ring finger fracture, contusion and laceration.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for right lateral epicondylitis, claimed as right upper extremity disability, to include as secondary to service-connected finger disabilities.

5.  Entitlement to service connection for right carpal tunnel syndrome, claimed as right upper extremity numbness/tingling, to include as secondary to service-connected finger disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that continued noncompensable ratings for the service-connected right ring finger fracture, contusion, and laceration and the right middle finger fracture, contusion, and laceration (finger disabilities).  The October 2012 decision also denied service connection for a right hip disability.

The Board notes that the RO issued a Statement of the Case (SOC) in November 2012 as to the issue of entitlement to service connection for a right hip disability.  Subsequently, the Veteran perfected his appeal as to the issues of entitlement to increased ratings for his finger disabilities by a February 2013 Substantive Appeal.  The RO, in September and November 2013, issued two separate Supplemental Statements of the Case (SSOCs) which included the issue of entitlement to service connection for a right hip disability.  The issue of entitlement to service connection for a right hip disability has been treated as if it was perfected, and as such, is indeed on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

This case is also before the Board on appeal from a November 2013 rating decision that denied service connection for right lateral epicondylitis and right carpal tunnel syndrome.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In May 2013 the Veteran testified at a hearing before a Decision Review Officer (DRO).  In December 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these proceedings are associated with VBMS.

The issue of entitlement to service connection for residuals of a head injury has been raised by the record in the December 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.



Increased Ratings - Finger Disabilities

The Veteran testified before the undersigned that his service-connected finger disabilities warranted increased ratings as he experiences constant pain and problems with strength, endurance, mobility, typing, and has dropped objects.  His last VA examination for the service-connected finger disabilities was in November 2012.  These stated symptoms appear to be different or increased since that examination.

To ensure that the record reflects the current severity of the Veteran's service-connected finger disabilities on appeal, a more contemporaneous examination is warranted with findings responsive to all applicable rating criteria, to specifically include consideration of any neurological impairment.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Service Connection - Right Hip Disability

The Veteran asserts that his right hip disability is related to an in-service incident in which he fell approximately four feet off a helicopter while battening down the propeller.  

Service treatment records show an enlistment examination in April 1969 in which the Veteran reported a right hip fracture.  At that time, the clinical evaluation revealed the lower extremities were normal.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).
The Board finds that the presumption of soundness attaches and has not been rebutted by the Veteran's report of history of a right hip fracture upon entrance.  As such, the Veteran is presumed sound upon entry into service in regards to a right hip disability.

The presumption of soundness can only be rebutted by evidence establishing that the aforementioned right hip disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2013).  The mere report of a right hip fracture by the Veteran, without more, does not constitute clear and unmistakable evidence that a right hip disability existed prior to service.

Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right hip disability, to include whether the disability is the result of his active duty.

Service Connection - Right Upper Extremity Disabilities

The Veteran contends that his right lateral epicondylitis and right carpal tunnel syndrome, claimed as right upper extremity disabilities, are related to his service-connected finger disabilities.  Alternatively, the Veteran asserts that these right upper extremity disabilities are related to his documented in-service incident in which he got his fingers caught in the tailgate of a truck in November 1971.

The Veteran testified before the undersigned that the November 1971 incident was more involved than reported in the service treatment record, resulting in him being struck on the right side including his head and ribs, his hand was crushed, and he lost consciousness for a period of time.

In response to his claim for service connection for right upper extremity disabilities, the Veteran was afforded a VA examination in October 2013 in which the examiner noted diagnoses of right lateral epicondylitis and right carpal tunnel syndrome.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided for this opinion was that the service treatment records clearly documented that the Veteran only injured the right long and ring fingers; he did not injure or receive treatment for his forearm or elbow, and the separation examination was negative.  

The October 2013 examiner also opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale provided for this opinion, in pertinent part, was that the service treatment records clearly documented only right long and ring finger injuries, treated on active duty without surgery or complications.  The examiner stated that the location of epicondylitis and carpal tunnel syndrome were physiologically unrelated to the service-connected ring/long finger fractures treated more than 40 years prior.  The examiner noted that service treatment records were negative for forearm/elbow injury or treatment, and the current physical examination was negative for numbness and/or tingling to the right forearm.  The examiner found that the Veteran's post-service physical labor more than likely contributed to his symptoms and condition. 

The October 2013 examiner also opined that the Veteran's claimed condition/diagnosis was not at least as likely as not aggravated beyond its natural progression by the service-connected condition.  The examiner stated that little information was found in the clinical records regarding right forearm/elbow pain/numbness/tingling over the prior 40 years after military service.  The examiner opined that the symptoms were more than likely related to physical work done over the years.  The examiner noted that specific elbow treatment was never sought by the Veteran; even though the Veteran received treatment of the hand, he did not receive treatment for the service-connected finger fractures since military separation.  The examiner stated that specialists never correlated that his 40 year old finger fractures were the cause of or contribute to his elbow pain/epicondylitis, limited elbow movement, or carpal tunnel syndrome.

The Board finds that the October 2013 opinion provided in regard to direct service connection is inadequate for adjudication purposes as it is conclusory.  Moreover, as noted above, the Veteran testified before the undersigned that the November 1971 incident was more involved than reported in the service treatment record, resulting in him being struck on the right side including his head and ribs, his hand was crushed, and he lost consciousness for a period of time.  On remand, if the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why.  In regard to the opinions regarding secondary service connection and aggravation, the Board points out that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Importantly, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

Finally, the Board also notes that the Veteran testified before the undersigned that he received private treatment from Dr. P. and Dr. M.  On remand, the AOJ should attempt to secure any pertinent, outstanding records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional private medical evidence pertinent to the appeal that is not currently of record.  Request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to specifically include records from Dr. P. and Dr. M. as noted in the hearing before the Board. 

3.  After the development in paragraphs 1 and 2 has been conducted, to the extent possible, arrange for the Veteran to undergo an examination by an appropriate examiner to determine the current severity of his service-connected finger disabilities on appeal, as well as whether there are any neurological disabilities of the upper extremities associated with those disabilities.  If possible, please schedule the above requested VA examination at the Veteran's requested location at the Hot Springs, South Dakota, VA Medical Center (VAMC).

The contents of the electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

With regard to the finger disabilities, the examiner should indicate whether there is any associated neurological impairment due to the service-connected finger disabilities, to account for the Veteran's complaints of a weak grip and lack of endurance in their use.  If so, the examiner should describe the nature and extent of impairment to the nerve group, and to the extent possible identify the nerve group or groups affected.

With regard to the claimed right lateral epicondylitis and the right carpal tunnel syndrome, the examiner is asked to determine the following: 

(a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right upper extremity disabilities originated during active service or are otherwise etiologically related to his active service, to include the Veteran's account of the November 1971 in-service accident.  See BVA Hearing testimony, VBMS, labeled Correspondence, receipt date of December 3, 2014, pages 24-28.  

(b) (i) whether it is at least as likely as not that the Veteran's service-connected finger disabilities caused the right upper extremity disabilities.

(b) (ii) whether it is at least as likely as not that the Veteran's service-connected finger disabilities aggravated the right upper extremity disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is advised that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.
 
4.  Then, arrange for the Veteran to undergo an examination of his right hip by an appropriate examiner.  If possible, please schedule the above requested VA examination at the Veteran's requested location at the Hot Springs, South Dakota, VA Medical Center (VAMC).

The contents of the electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current disability (ies) affecting the Veteran's right hip.

The examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current hip disability had its onset in, or was otherwise incurred during the Veteran's military service.  Review of the entire file is required; however, attention is invited to the Veteran's credible hearing testimony describing the in-service fall from a helicopter.  See BVA Hearing testimony, VBMS, labeled Correspondence, receipt date of December 3, 2014, pages 11-15.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is advised that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

5.  After ensuring that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



